United States Court of Appeals
      for the Federal Circuit
                ______________________

            SRA INTERNATIONAL, INC.,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee,

                         AND

     COMPUTER SCIENCES CORPORATION,
             Defendant-Appellee.
           ______________________

                      2014-5050
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-CV-00969, Judge Susan G. Braden.
                 ______________________

             Decided: September 15, 2014
               ______________________

    JEFFERY M. CHIOW, Rogers Joseph O’Donnell, P.C. of
Washington, DC, argued for plaintiff-appellant. With him
on the brief were ROBERT S. METZGER and OLIYA S.
ZAMARAY. Of counsel was PATRICIA A. MEAGHER, of San
Francisco, California.  Of counsel on the brief was
MICHAEL J. SCHAENGOLD, Patton Boggs LLP, of Washing-
ton, DC.
2                              SRA INTERNATIONAL, INC.   v. US



    STEVEN M. MAGER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, argued for defendant-
appellee United States. On the brief were STUART F.
DELERY, Assistant Attorney General, ROBERT E.
KIRSCHMAN, JR., Director, DONALD E. KINNER, Assistant
Director, and CHRISTOPHER J. CARNEY, Trial Attorney. Of
counsel on the brief were MARIE COCHRAN, Assistant
General Counsel, Personal Property Division, United
States General Services Administration, of Washington,
DC; and KATHRYN R. NORCROSS, Senior Counsel, DUNCAN
N. STEVENS and ROBERT J. BROWN, Counsel, Federal
Deposit Insurance Corporation, of Arlington, Virginia.

    CARL J. PECKINPAUGH, Computer Sciences Corpora-
tion, of Falls Church, Virginia, argued for defendant-
appellee Computer Sciences Corporation. With him on
the brief was EVAN D. WESSER. Of counsel on the brief
were PAUL F. KHOURY and SAMANTHA S. LEE, Wiley Rein
LLP, of Washington, DC.
                ______________________

    Before PROST, Chief Judge, NEWMAN and TARANTO, Cir-
                         cuit Judges.
PROST, Chief Judge.
    SRA International, Inc. (“SRA”) appeals the dismissal
of its bid protest in which it alleged that the General
Services Administration (“GSA”) violated various laws by
waiving an organizational conflict of interest (“OCI”) after
awarding a task order to Computer Sciences Corporation
(“CSC”) for services to be rendered to the Federal Deposit
Insurance Corporation (“FDIC”). Although dismissing the
case on other grounds, the United States Court of Federal
Claims held that it had jurisdiction over the challenge to
the validity of the OCI waiver under the Tucker Act,
despite the Federal Acquisition Streamlining Act of 1994
(“FASA”) bar on jurisdiction over protests “in connection
SRA INTERNATIONAL, INC.   v. US                            3



with the issuance or proposed issuance of a task or deliv-
ery order,” 41 U.S.C. § 4106(f)(1) (2012). SRA Int’l, Inc. v.
United States, No. 1:13-cv-00969, 2014 U.S. Claims
LEXIS 16 (Fed. Cl. Jan. 13, 2014) (“Order”). Because the
GSA executed the disputed OCI waiver in connection with
the issuance of the task order, we vacate and remand with
instructions to dismiss the case for lack of jurisdiction.
                       BACKGROUND
    Appellant SRA provided network infrastructure sup-
port to the FDIC since 2009 under the GSA’s Millennia
Government-Wide Acquisition Contract (“GWAC”). Order
at *1–2. SRA provided these services pursuant to a task
order referred to as ISC-2. Id. at *2. While SRA had
worked under ISC-2, Blue Canopy Group, LLC (“Blue
Canopy”) conducted security audits for the FDIC of SRA’s
network security. Id. at *3.
    In June 2012, the GSA issued a Task Order Request
pursuant to the Alliant GWAC, which superseded the
Millennia GWAC. Id. at *2. Though the services were to
be provided to the FDIC, the GSA procured the task
order. See J.A. 180. In October 2012, the GSA awarded a
task order to appellee CSC. Order at *2. SRA protested
the award to the Government Accountability Office
(“GAO”), and the GSA terminated the task order for
convenience. Id. The GSA then reissued the Task Order
Request with certain corrective amendments, and, on
August 14, 2013, the GSA again awarded a task order to
CSC—referred to as ISC-3—for more than $365 million.
Id. at *3.
    SRA filed a second protest to the GAO for the award
of ISC-3 on August 26, 2013, alleging that there were two
OCIs based on CSC’s intended use of Blue Canopy as a
subcontractor: “impaired objectivity”; and “unequal access
to information.” Id. SRA alleged that Blue Canopy’s
work with the FDIC gave Blue Canopy “access to SRA’s
proprietary information” and knowledge of “how the FDIC
4                               SRA INTERNATIONAL, INC.   v. US



evaluated SRA’s work,” which SRA argued led to the
alleged OCIs. Id.
    In light of the OCI allegations, the GSA informed the
GAO that CSC agreed to drop Blue Canopy as a subcon-
tractor under ISC-3. Id. at *4; J.A. 178. SRA conceded
that this cured any alleged “impaired objectivity” OCI, but
insisted that the GAO continue the protest under the
“unequal access to information” OCI. Order at *4. SRA
maintained that CSC and Blue Canopy violated FDIC
regulations (as specifically referenced in Sections H.9.1
and K of the revised Task Order Request) by submitting
false certifications, prior to being awarded ISC-3, that no
OCIs existed. See Appellant’s Br. 5; J.A. 194–95, 199–
200; Order at *4; 12 C.F.R. §§ 366.12(e)(2), 366.14 (2014).
    On November 25, 2013, the GSA issued a waiver un-
der Federal Acquisition Regulation (“FAR”) 9.503 of the
remaining alleged OCI. Order at *4; J.A. 174–83. The
GSA found the possibility of an OCI to be “exceedingly
remote and unsubstantiated,” but opted to waive any that
may exist. J.A. 174. The GAO then dismissed SRA’s
protest as “academic.” J.A. 481.
    On December 9, 2013, SRA filed a post-award bid pro-
test at the Court of Federal Claims seeking declarations
that the OCI waiver is void for failing to satisfy FDIC law
and regulations and for failure to set forth the extent of
the OCI. J.A. 197–201. SRA also sought a permanent
injunction preventing award of ISC-3 to CSC due to the
alleged false certifications and argues that any task order
issued to CSC “is void ab initio, illegal and a nullity.” J.A.
200–01. SRA further sought a declaration that, because
the GSA could have awarded SRA the task order, it was
“arbitrary, capricious and unreasonable to make an illegal
award to an invalid offeror” (i.e., CSC). J.A. 201.
    The Government moved to dismiss for lack of jurisdic-
tion under FASA because the contract at issue is a task
order. Order at *7, *9. In pertinent part, FASA provides:
SRA INTERNATIONAL, INC.   v. US                             5



   (1) Protest not authorized.—A protest is not au-
   thorized in connection with the issuance or pro-
   posed issuance of a task or delivery order except
   for—
        ....
       (B) a protest of an order valued in excess of
       $10,000,000.
   (2) Jurisdiction over protests.—. . . [T]he Comp-
   troller General shall have exclusive jurisdiction of
   a protest authorized under paragraph (1)(B).
41 U.S.C. § 4106(f) (emphasis added).
    SRA asserted that the court had jurisdiction to decide
the validity of the OCI waiver under the “third prong” of
Tucker Act jurisdiction and argued that FASA did not
apply because the protest was not “in connection with the
issuance or proposed issuance” of ISC-3. Order at *15–17.
The Tucker Act provides the court with jurisdiction:
   to render judgment on an action by an interested
   party objecting [(i)] to a solicitation by a Federal
   agency for bids or proposals for a proposed con-
   tract or [(ii)] to a proposed award or the award of
   a contract or [(iii)] any alleged violation of statute
   or regulation in connection with a procurement or
   a proposed procurement.
28 U.S.C. § 1491(b)(1) (2012) (emphasis added).
    The Court of Federal Claims denied the Government’s
motion, holding it had jurisdiction to decide SRA’s claims
concerning the validity of the waiver. 1 Order at *28.



   1   The Court of Federal Claims explained during a
conference with the parties that it considered its jurisdic-
tion was limited to the issue of “whether the waiver was
6                              SRA INTERNATIONAL, INC.   v. US



Important to its decision was the “fact that the Waiver
was issued well after the award”—here, 102 days later.
Id. at *24–25. Also important was the notion that waiver
under FAR 9.503 “is a matter left to agency discretion.”
Id. at *25. Thus, according to the court, “not only [was]
the Waiver in this case discretionary, it [was] also dis-
tinct—in both a temporal and causal sense—from the
ISC-3 Task Order.” Id. at *26. The court then sought a
GAO advisory opinion to determine “whether the Waiver
violated APA standards and, if so, to adjudicate the
merits of the August 26, 2013 protest.” Id. at *28–29; 4
C.F.R. § 21.11(b) (2014).
    The GAO issued an advisory opinion, determining
that the waiver was not arbitrary or capricious. It further
stated that, had the GSA not issued the waiver, the GAO
“would have found the issue untimely and not considered
the merits” because SRA was purportedly aware that
Blue Canopy would be a CSC subcontractor by November
2012, during SRA’s first protest. J.A. 5–7. The Govern-
ment then moved to dismiss the case, which the Court of
Federal Claims granted, stating that, “[i]n light of the
GAO’s January 31, 2014 response, . . . SRA’s remaining
claims are moot.” J.A. 3. The court accordingly entered
final judgment for the Government. J.A. 1. SRA ap-
pealed and we have jurisdiction over this appeal pursuant
to 28 U.S.C. § 1295(3) (2012).
                       DISCUSSION
    We review decisions of the Court of Federal Claims on
the scope of its jurisdiction without deference. See Blue-
port Co. v. United States, 533 F.3d 1374, 1378 (Fed. Cir.
2008). We also review questions of statutory and regula-




improper.” J.A. 369; see also J.A. 380 (“[J]urisdiction here
is pretty limited.”).
SRA INTERNATIONAL, INC.   v. US                         7



tory construction without deference. See Billings v.
United States, 322 F.3d 1328, 1332 (Fed. Cir. 2003).
    The issue here is whether SRA’s protest of the GSA’s
act of issuing the OCI waiver falls under the FASA bar.
For purposes of the present case, we simply accept the
parties’ characterization of this issue as jurisdictional.
SRA argues that jurisdiction under the Tucker Act’s
“third prong” for any “alleged violation of statute or
regulation in connection with a procurement” is broad,
while the FASA bar on protests “in connection with the
issuance” of a task order is a narrow exception. See
Appellant’s Br. 25. SRA asserts that FASA does not cover
protests “[w]here the alleged violation concerns acts that
are temporally separated, or represent independent
exercises of agency discretion distinct from issuance or
proposed issuance” of the task order. Id. at 27.
    SRA relies largely on Distributed Solutions v. United
States, 539 F.3d 1340 (Fed. Cir. 2008). There, the agency
had tasked a contractor under an existing task order with
“selecting the vendors who would provide the software for
the relevant [additional] functions.” Id. at 1343. We held
that the protestor’s objection to the agency’s decision to
forgo normal competition requirements alleged a violation
of law “in connection with a procurement or proposed
procurement” (under the Tucker Act’s third prong). Id. at
1345–46. We did not discuss FASA in the opinion.
    Appellees argue that the GSA executed the OCI waiv-
er “in connection with the issuance” of ISC-3 because
every allegation in SRA’s complaint is connected to issu-
ance of the task order. See Gov’t’s Br. 22. Appellees
assert that the most convincing evidence that the FASA
bar applies is the remedy SRA sought—namely, “SRA
actually sought to have the trial court set-aside a task
order award to CSC.” Id. at 16; see, e.g., id. at 24–25.
Appellees also argue that the timing and discretionary
8                              SRA INTERNATIONAL, INC.   v. US



nature of the waiver are irrelevant under the plain lan-
guage of FASA. See id. at 30–34; CSC’s Br. 19, 24–25.
    We hold that the Court of Federal Claims erred in ex-
ercising jurisdiction over SRA’s claims because SRA’s
protest of the OCI waiver is “in connection with the
issuance” of ISC-3. The statutory language of FASA is
clear and gives the court no room to exercise jurisdiction
over claims made “in connection with the issuance or
proposed issuance of a task or delivery order.” Even if the
protestor points to an alleged violation of statute or
regulation, as SRA does here, the court still has no juris-
diction to hear the case if the protest is in connection with
the issuance of a task order. We acknowledge that this
statute is somewhat unusual in that it effectively elimi-
nates all judicial review for protests made in connection
with a procurement designated as a task order—perhaps
even in the event of an agency’s egregious, or even crimi-
nal, conduct. Yet Congress’s intent to ban protests on the
issuance of task orders is clear from FASA’s unambiguous
language.
    Additionally, we note that Congress has enacted mul-
tiple amendments to FASA that indicate Congress’s
reaffirmed intent to bar protests on the issuance of task
orders. In 2008, Congress amended FASA to give the
GAO exclusive jurisdiction for protests to the issuance of
task orders exceeding $10 million, which would expire in
2011. See National Defense Authorization Act for Fiscal
Year 2008, Pub. L. No. 110–181, § 843, 122 Stat. 3, 239.
In 2011, Congress amended this sunset provision for GAO
jurisdiction to extend through 2016. See National De-
fense Authorization Act for Fiscal Year 2012, Pub. L. No.
112–81, § 813, 125 Stat. 1298, 1491 (2011). In each
instance, Congress left the general ban on protesting the
issuance of task orders undisturbed.
   Here, neither the discretionary nature of the OCI
waiver nor the temporal disconnect between it and the
SRA INTERNATIONAL, INC.   v. US                           9



issuance of ISC-3 removes it from FASA’s purview. First,
nothing in FASA’s plain language carves out an exception
for discretionary agency actions. And the process of
issuing a task order undoubtedly includes many discre-
tionary decisions on the part of the agency.
    Second, nothing in FASA’s language automatically
exempts actions that are temporally disconnected from
the issuance of a task order. And here, the OCI waiver
was directly and causally connected to issuance of ISC-3,
despite being executed after issuance. The GSA issued
the waiver in order to go forward with CSC on ISC-3. The
only reason for the delay appears to have been due to the
fact that the GSA was not aware of the OCI allegations
earlier. See J.A. 177–78. The GSA could have executed a
waiver prior to awarding ISC-3, so the timing is inconse-
quential. Even SRA acknowledges that, had GSA waived
the alleged OCI prior to issuance, FASA would have
barred its protest. See Oral Arg. 10:05–11:10 available at
http://www.cafc.uscourts.gov/oral-argument-
recordings/2014-5050/all.    Thus, although a temporal
disconnect may, in some circumstances, help to support
the non-application of the FASA bar, it does not help SRA
here. See Global Computer Enters. v. United States, 88
Fed. Cl. 350, 410, 412 (2009) (exercising jurisdiction over
post-award modification to issued task order); cf. general-
ly Distributed Solutions, 539 F.3d at 1342–46.
    Further demonstrating the connection between the
waiver and issuance of ISC-3 is the relief SRA seeks—i.e.,
rescission of the task order’s issuance. Though not neces-
sarily dispositive, we agree that it supports the conclusion
that SRA’s protest is actually with the issuance of the
task order, rather than the waiver alone. See Mission
Essential Pers., LLC v. United States, 104 Fed. Cl. 170,
178–79 (2012) (declining jurisdiction over decision to
partially re-compete issued task orders, noting
“[p]articularly telling [was] the relief sought”); Unisys
Corp. v. United States, 90 Fed. Cl. 510, 517, 520 (2009)
10                             SRA INTERNATIONAL, INC.   v. US



(exercising jurisdiction over decision to override automatic
statutory stay where relief sought was instituting stay).
    Each of SRA’s allegations attacks the waiver or some
consequential effect of the waiver. See Appellant’s Br.
29–32; J.A. 196–201. Because we hold SRA’s protest of
the waiver was “in connection with the issuance” of ISC-3,
the Court of Federal Claims had no jurisdiction to hear
any of the counts alleged in SRA’s complaint. The argu-
ments concerning the GAO advisory opinion and the
court’s dismissal order are therefore moot.
    Accordingly, we vacate the order on jurisdiction and
remand with instructions to dismiss the case for lack of
jurisdiction.
             VACATED AND REMANDED